EXHIBIT F
                                                                        35

 1   never been one that managed to smear the Derby, the Kentucky
 2   Oaks, five within the space of a year, and that's what NYRA

 3   was presented with.

 4              A word about the common law rule of exclusion.
 5              THE COURT:    You presented him with a fait accompli.
 6   You just sent him a letter saying you're out with no process

 7   at all.

 8              MR. GREENBERG:     I'm so glad you asked the question
 9   because on May 17th, at that moment, with the Belmont coming,

10   in 19 days, he had no horses stabled.     He had no horses
11   entered.   Medina Spirit had just lost the Preakness.

12              THE COURT:    Then why couldn't you have given him a
13   hearing if you weren't facing the prospect that he was going

14   to run in the Belmont?

15              MR. GREENBERG:     He will receive a full-blown hearing
16   when the determination is made.

17              THE COURT:    When what determination is made?
18              MR. GREENBERG:     The length and duration of the
19   suspension.

20              THE COURT:    And that's a determination to be made in
21   Kentucky, you're talking about, what the Kentucky Commission

22   is now considering, correct?

23              MR. GREENBERG:     No, Your Honor, not correct.   We
24   will be making a determination on or before August 11th, the

25   next time the board, duly constituted, of NYRA meets, about

                                                                       EXHIBIT
                   CMH       OCR     RMR     CRR     FCRR
                                                                           36

 1   the duration of the suspension.         Will it be time served?   Will
 2   it be longer?

 3                THE COURT:    But you're not going to let him
 4   participate in any of that.

 5                MR. GREENBERG:     He will have, as the law allows him
6    to have, a full-blown appeal to contest that determination

 7   when it is made.     He will have the opportunity to question
 8   witnesses.

 9                THE COURT:    Isn't that a little too late?
10                MR. GREENBERG:     Absolutely not, and I can show and
11   explain why, Your Honor.

12                Let's just take the Belmont.        I believe you heard a
13   concession.    I believe, Your Honor, you heard an admission.

14   He had no horses that he planned to enter for the Belmont.

15   Medina Spirit hasn't raced since the Preakness.          So Belmont
16             THE COURT:       Medina Spirit was allowed to race in the
17   Preakness and that was after the Kentucky Derby, correct?

18                MR. GREENBERG:     Pursuant to stringent conditions.
19                THE COURT:    Why couldn't stringent conditions be --

20   if we're talking about balancing equities, why couldn't

21   stringent restrictions be imposed on any horse that he races

22   at Saratoga, pre-testing, post-testing?          Why can't that be
23   done?

24                MR. GREENBERG:     Because he doesn't deserve, under

25   the common law rule of exclusion, the right and privilege to



                    CMH        OCR     RMR      CRR       FCRR
